DocuSign Envelope ID: 6B591842-894D-4B25-BF11-384EAFE50355
                        Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 1 of 22
DocuSign Envelope ID: 6B591842-894D-4B25-BF11-384EAFE50355
                        Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 2 of 22




            2/5/2021

                                                         Pro se Litigant
DocuSign Envelope ID: 6B591842-894D-4B25-BF11-384EAFE50355
                        Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 3 of 22



             UNITED STATES DISTRICT COURT                                           Civil Action: ______________
             SOUTHERN DISTRICT OF NEW YORK

             CONNIE JOANN BAKER, INDIVIDUALLY, ON
             BEHALF OF THE DECEDENT’S CHILDREN, D.J.B
             AND SHAYLA DANIELLE BAKER, AND ON
             BEHALF OF THE ESTATE OF DONNELL K. BAKER                                Judge: _________________

             VERSUS                                                                  JURY TRIAL REQUESTED

             NATIONAL FOOTBALL LEAGUE INC./ENTERPRISES (NFL)

                                                                                     Magistrate: ______________

             *************************************************************************************************************

                                                             COMPLAINT


                     Plaintiff, Connie Joann Baker, individually, on behalf of the decedent’s children, D.J.B

             and Shayla Danielle Baker, and on behalf of the Estate of Donnell K. Baker, brings this

             Complaint against Defendants and who alleges as follows:


                                                     NATURE OF ACTION


                     Plaintiffs bring this Complaint and Demand for Jury Trial against Defendant,

             National Football League Inc./Enterprises (“NFL”) to obtain redress for Donnell Baker,

             who was injured, incapacitated, and died as a result of Defendant’s reckless disregard for his

             personal health and safety as a professional athlete for the above-named Defendant. Plaintiffs

             alleges as follows:


                                                        PARTIES
                 1. Plaintiffs bring this action, individually and on behalf of the Estate of Donnell Baker

             (hereinafter referred to as “Estate”). Plaintiff Connie Baker (hereinafter referred to as “Mrs.

             Baker”) is a resident of the State of Louisiana, and Donnell was domiciled in the State of
DocuSign Envelope ID: 6B591842-894D-4B25-BF11-384EAFE50355
                        Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 4 of 22



             Louisiana when he died. Donnell’s children are residents and are domiciled in Louisiana

             (hereinafter referred to as “Heirs”).

                 2. The Defendant, National Football League Inc./Enterprises (hereinafter referred to as

             “NFL”), is an incorporated professional United States football League with its principal place

             of business located 345 Park Avenue New York, NY 10154. Defendant NFL conducts business

             throughout this District, the State of New York, and the United States.


                                                JURISDICTION AND VENUE

                 3. This Court has subject matter jurisdiction over Plaintiffs’ claims under 28 U.S.C.

             §1332.

                 4. This Court has personal jurisdiction over Defendant as Defendant conduct significant

             business in this District, including establishing consumer and business contracts here and

             because the unlawful conduct alleged in the Complaint occurred in, was directed at, and/or

             emanated in this District.

                 5. Venue is proper in this judicial district under 28 U.S.C. § 1391 because a substantial part

             of the events and omissions giving rise to Plaintiffs' claims occurred in this district.


                                                  FACTUAL ALLEGATIONS

                                       Defendants Had A Duty To Protect Mr. Baker

                 6. The National Football League (hereinafter known as “NFL”) is the main professional

             football league in the United States. It consists of thirty-two teams, split evenly between the

             American Football Conference (hereinafter known as “AFC”) and the National Football

             Conference (hereinafter known as “NFC”). Both the Los Angeles Rams and the Carolina

             Panthers are members of the NFC.
DocuSign Envelope ID: 6B591842-894D-4B25-BF11-384EAFE50355
                        Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 5 of 22



                 7. The NFL is by far the premier sporting organization in the United States and brings in

             billions of dollars in revenue each year. This revenue comes directly and indirectly from the

             literal blood, sweat and tears of its players. It’s an extremely physical game which includes

             almost constant tackling, body, and head shots. Due to the very nature of the game, it would be

             assumed that the NFL and its respective Conferences would do everything in its power to

             ensure the safety and well-being of its players. However, it is clear that the NFL and its

             Conferences have not protected their players to the best of their ability.


                 8. Mr. Baker trusted the authority and guidelines used by the Defendants to protect his

             health and well-being by treating and preventing head-related injuries including the terminal

             effects of those injuries later in life.


                 9. The NFL was all in a much better position than Mr. Baker to recognize and mitigate

             the risks of concussions and head trauma while playing football. However, they failed to do so.

                              Studies Establish The Dangers Associated With Concussions And Head
                                               Trauma In Sports, Including Football

                 10. CTE is a neurodegenerative brain disorder which is caused by repetitive trauma to the

             head, most commonly seen in athletes. The first description of CTE was in 1928 by Dr.

             Harrison Martland while he was observing a group of boxers. He termed the symptoms of CTE

             as “punch drunk syndrome.” Researchers over the next 75 years found CTE symptoms in

             boxers and brain trauma victims but less than 50 confirmed cases were reported during that

             span of time. In 2005, Dr. Bennet Omalu studied the brain of former Pittsburgh Steeler Mike

             Webster and subsequently published the first evidence of CTE in an American football player.

             Symptoms of CTE are not uniform and present themselves in differing degrees of severity and

             over varying lengths of time. Some of the most common symptoms include: memory loss;

             confusion; changes in personality; erratic behavior such as aggression, depression and suicidal
DocuSign Envelope ID: 6B591842-894D-4B25-BF11-384EAFE50355
                          Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 6 of 22



             thoughts, problems with paying attention and difficulty with balance and motor skills. Many of

             which, Mr. Baker did present signs of prior to his death.


                 11. CTE found in football players was not researched extensively until the 2000s. However,

             the problem of CTE in athletes that played in high-impact sports was clearly known maybe

             decades beforehand. The NFL, however, was making excuses for concussions and head trauma

             in their sport as far back as 1994 – the same year that Mr. Baker began his NFL career.


                 12. In 1994, the Commissioner of the NFL, Paul Tagliabue, created the Mild Traumatic

             Brain Injury committee and appointed Dr. Elliott Pellman as the chair of the committee – even

             though Dr. Pellman was not highly versed in brain science. Dr. Pellman was even cited as

             saying in an interview with the magazine Sports Illustrated, “concussions are part of the

             profession, an occupational risk.” This negligent indifference to concussions/head trauma in the

             sport were not confined solely to the weak Mild Traumatic Brain Injury committee; it was a

             belief that Commissioner Tagliabue himself held and impressed upon the profession.


                 13. In late 1994, the Commissioner stated, “On concussions, I think is one of these pack

             journalism issues, frankly… There is no increase in concussions, the number is relatively

             small… The problem is a journalist issue.” In 1997, The American Academy of Neurology

             updated their guidelines and suggested that any football player that received a concussion

             during game play should be removed from the field if the player lost consciousness or had any

             concussion symptoms 15 minutes after the injury occurred. In the same report, the Academy

             stated, “Repeated concussions can cause cumulative brain injury in an individual over months

             or years.”
DocuSign Envelope ID: 6B591842-894D-4B25-BF11-384EAFE50355
                        Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 7 of 22



                 14. In 1999, the NFL Retirement Board ruled that Mike Webster, a former Pittsburgh

             Steelers and Kansas City Chiefs player, was permanently disabled from repeated concussions.

             Mr. Webster’s attorney stated, “It’s pretty devastating evidence,” he said. “If the NFL takes the

             position that they didn’t know or weren’t armed with evidence that concussions can cause total

             disability — permanent disability, permanent brain injury — in 1999, that evidence trumps

             anything they say.” However, this ruling was kept secret until it was uncovered by journalists.

             When Mr. Webster died in 2002, Dr. Bennet Omalu examined his brain and discovered the

             first definitive evidence of CTE in football players. Irresponsibly and astonishingly, in 2004,

             the NFL’s Mild Traumatic Brain Injury (MTBI) committee attempted to downplay the severity

             of concussions in players – even going as far as stating, “players who ultimately play in the

             NFL are probably less susceptible to MTBI and prolonged post-concussion syndrome than the

             general population.” Over the next several years, numerous former NFL players committed

             suicide including Andre Waters and Terry Long.


                 15. Dr. Omalu studied both of their brains postmortem and discovered CTE. This evidence,

             however, was not enough for the NFL to take action to protect its number one asset: its

             players. In fact, the NFL tried to downplay the risk as much as possible; for example, even after

             a report from the University of Michigan’s Institute for Social Research (which was

             commissioned by the NFL) linked dementia, Alzheimer’s, and other memory loss related

             diseases to retired football players at a rate of 19 times the national average. It was not until

             the end of 2009 that the NFL finally acknowledged that concussions actually did pose long-

             term effects for players when spokesman Greg Aiello stated in an interview with The New York

             Times, “It’s quite obvious from the medical research that’s been done that concussions can lead

             to long-term problems,” This gross negligence is inexcusable.
DocuSign Envelope ID: 6B591842-894D-4B25-BF11-384EAFE50355
                        Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 8 of 22



                     NFL Breached Its Duty To Donnell Baker By Failing To Take Research Seriously
                        And Failing To Implement Adequate Concussion Management Guidelines

                 16. While playing football as a wide receiver for the Carolina Panthers, Mr. Baker suffered

             concussions as well as numerous sub-concussive hits to the head while practicing and during

             game play. During the time that Mr. Baker was an active player in the NFL, the League did

             not meet the duty of care required of it by protecting its employees, including Mr. Baker, from

             extreme harm. In fact, it can be argued that the NFL actually did more to ensure that its

             players, including Mr. Baker, were kept in harm’s way by downplaying the risk associated with

             the game as well as failing to thoroughly pay attention to the research and the growing

             evidence that concussions and head trauma were causing unnecessary risk to its

             players/employees.


                 17. It wasn’t until 2009-2010 that the NFL began to have adequate guidelines and policies

             in place to address concussions and how teams should respond. Unfortunately for Mr. Baker,

             this change in tone was over 13 years after he played his final NFL game and was already

             adversely affected and suffering life threatening terminal illnesses as a result.

                                                    Facts Specific To Donnell Baker

                 18. Donnell Baker played professional football for the NFL from 1994 to 1998 and as a

             player for the Carolina Panthers from April 1996 to December 1996, the Los Angeles Rams

             (formerly St. Louis Rams) from December 1996 to September 1998, and the Jacksonville Jaguars

             from September 1997 to October 1997. During his career, Mr. Baker participated in dozens of

             football games, practices, and scrimmages. While playing football in the NFL, Mr. Baker was

             knocked unconscious, and suffered numerous concussions. He was also subjected to countless

             sub-concussive hits as part of routine practice and game play. Unfortunately, the NFL failed to

             provide appropriate medical treatment for these incidents.
DocuSign Envelope ID: 6B591842-894D-4B25-BF11-384EAFE50355
                        Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 9 of 22



                 19. Since the earliest days of the NFL, through at least 2010, there were no adequate or

             substantial concussion management protocols or policies in place to address and treat

             concussions sustained by Mr. Baker (and others) during practice and in games.


                 20. Later in life, Mr. Baker’s mental and physical health began to decline. He began

             suffering symptoms of depression, mood swings, and seizures. Mr. Baker underwent multiple

             emergency room visits as a result.


                 21. Eventually this pushed Mr. Baker to seek out treatment from a neurologist, with whom

             he had several appointments. Upon information and belief, it was from these appointments that

             it was discovered that the seizures Mr. Baker suffered from were caused from concussions and

             head trauma he had endured during his time as a professional football player.


                                                         Mr. Baker’s Injury

                 22. Upon information and belief, sometime during Mr. Baker’s professional career, he

             began exhibiting signs of declining cognitive abilities. Subsequently, Mr. Baker was diagnosed

             with seizures which were caused from repeated hits to the head from his time playing

             professional football. Consequently, these seizures were life changing for Mr. Baker. After his

             NFL career ended, Mr. Baker became a network manager for a technology company which

             required him to frequently drive to fulfill the requirements of his job. However, the seizures

             that Mr. Baker would experience would affect him to the point where he would be required to

             not drive for weeks and months at a time. This clearly had a huge effect on his well being and

             the ability for him to lead a normal life and provide for his family.


                 23. Mr. Baker would also go through periods where he exhibited symptoms of depression

             and mood swings. Moreover, despite the fact that Mr. Baker adamantly attempted to live a
DocuSign Envelope ID: 6B591842-894D-4B25-BF11-384EAFE50355
                        Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 10 of 22



             healthy lifestyle, the injuries he sustained from his time playing professional football made this

             effort futile.


                 24. Specifically, Mr. Baker would regularly go to the gym and workout with his wife. In

             fact, the morning he died, after dropping off his son at school, Mr. Baker was supposed to meet

             his wife at the gym during their normal time for a workout. However, Mr. Baker never

             dropped his son off at school nor did he ever arrive at the gym.


                 25. At some point, Mrs. Baker began to inquire as to Mr. Baker’s delayed arrival.

             Consequently, Mr. Baker never arrived. It was later discovered that Mr. Baker had died in his

             sleep that morning as a result of a seizure, while his son was still asleep in the adjacent

             bedroom.


                 26. Mr. Baker would regularly have both documented and undocumented seizures in his

             sleep and after several emergency phone calls to 911, Mrs. Baker was advised that there was

             nothing that the medical providers could do and that she would need to let the seizure run its

             course.


                 27. Unfortunately, on February 5, 2020, Mr. Baker’s seizure, in running its course, would

             prove to be fatal as it resulted in his death.

                                                 CAUSE OF ACTION
                                           NEGLIGENCE - WRONGFUL DEATH

                 28. Plaintiffs incorporate by reference the foregoing allegations.

                 29. From its inception and by virtue of its role in American football, the NFL has

             historically assumed a duty to protect the health and safety of all its employees/players,

             including Mr. Baker. The NFL also assumed a duty of care by voluntarily taking steps to

             protect and promote the health and safety of its players, including promulgating safety
DocuSign Envelope ID: 6B591842-894D-4B25-BF11-384EAFE50355
                          Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 11 of 22



             handbooks and regulations. That duty included an obligation to supervise, regulate, and

             monitor the rules of its teams, and provide appropriate and up-to-date guidance and regulations

             to minimize the risk of injury to its players.

                 30. The duties of the NFL included an obligation to supervise, regulate, and monitor the

             rules of the League and provide appropriate and up-to-date guidance and regulations to

             minimize the risk of long-term and short-term brain damage to NFL football players, including

             Mr. Baker.

                 31. The NFL had a duty to educate each team’s football players on the proper protocol to

             evaluate and treat TBI during football games and practices, including repetitive concussive and

             sub-concussive injury. The NFL’s duties further included a duty to warn its players of the

             dangers of concussive and sub-concussive injuries and of the risks associated with football

             before, during, and after they played professional football, and as additional information came

             to light.

                 32. The NFL had a duty not to conceal material information from professional football

             players, including Mr. Baker.

                 33. The NFL breached its duties owed to Mr. Baker by failing to implement, promulgate,

             or require appropriate and up-to-date guidelines regarding the evaluation and treatment of

             TBIs on the playing field, in the locker room, and in the weeks and months after they sustained

             TBIs, as well as providing treatment for the latent effects of TBIs. These failings included, but

             are not limited to:


                     a)       failure to recognize and monitor concussive and subconcussive injury during
                     football practices and games;
                     b)       failure to properly inform players of the dangers of concussive and sub-
                     concussive injuries;
DocuSign Envelope ID: 6B591842-894D-4B25-BF11-384EAFE50355
                           Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 12 of 22



                      c)       failure to implement adequate policies and guidelines for players who sustained
                      concussive and/or sub-concussive injuries and/or were suspected of sustaining such
                      injuries;
                      d)       failure to implement procedures to adequately monitor the health of players after
                      they sustained (or were suspected of sustaining) concussive and/or subconcussive
                      injuries;
                      e)       failure to provide adequate notification, warning and treatment for latent neuro-
                      cognitive and neurobehavioral effects of concussive and sub-concussive injuries, after
                      the players left the NFL.


                 34. Further, the NFL breached its duties to players by failing to disclose and/or failing to

             recognize and/or being willfully non-observant of information regarding long term effects of

             repetitive head trauma; the dangers of concussive and sub-concussive injuries; proper ways to

             evaluate, treat and avoid concussive and sub-concussive injuries to players. The data and

             information was available, yet the NFL, its physicians, and the members of the Mild Traumatic

             Brain Injury committee decided to overlook, downplay, and flat out deny any report or

             information which shed light on the real and devastating effects that concussions had on people

             – including their own players.

                 35. Mr. Baker experienced repetitive concussive and sub-concussive impacts during his

             football career, which significantly increased his risk of developing neurodegenerative disorders

             and diseases.

                 36. The repetitive head accelerations and hits to which Mr. Baker was exposed presented

             risks of latent and long-term debilitating chronic illnesses. Absent the NFL’s negligence and

             concealment, the risk of harm to Mr. Baker would have been materially decreased. Thus, as a

             direct and proximate result of the NFL’s negligence, Mr. Baker sustained serious injuries and

             death.
DocuSign Envelope ID: 6B591842-894D-4B25-BF11-384EAFE50355
                        Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 13 of 22



                 37. As a result of their negligence, the NFL is liable to Plaintiffs for the full measure of

             damages and other relief allowed under applicable law.


                                            NEGLIGENCE - SURVIVAL ACTION

                 38. Plaintiffs incorporate by reference the foregoing allegations.

                 39. From its earliest days and by virtue of its role as the leading governing body in

             American professional football, the NFL has historically assumed a duty to protect the health

             and safety of its players, including Mr. Baker. The NFL also assumed a duty of care by

             voluntarily taking steps to protect and promote the health and safety of its players, including

             promulgating safety handbooks and regulations. That duty included an obligation to supervise,

             regulate, and monitor the rules of its various teams, and to provide appropriate and up-to-date

             guidance and regulations to minimize the risk of injury to its players.

                 40. The duties of the NFL included an obligation to supervise, regulate, and monitor the

             rules of the League and provide appropriate and up-to-date guidance and regulations to

             minimize the risk of long-term and short-term brain damage to its players, including Mr.

             Baker.

                 41. The NFL had a duty to educate players on the proper ways to evaluate and treat TBIs

             during football games and practices, including repetitive concussive and sub-concussive injury.

             The NFL’s duties further included a duty to warn its players of the dangers of concussive and

             sub-concussive injuries and of the risks associated with football before, during, and after they

             played professional football, and as additional information came to light.

                 42. The NFL had a duty not to conceal material information from players, including Mr.

             Baker.

                 43. The NFL breached its duties owed to Mr. Baker by failing to implement, promulgate,

             or require appropriate and up-to-date guidelines regarding the evaluation and treatment of
DocuSign Envelope ID: 6B591842-894D-4B25-BF11-384EAFE50355
                        Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 14 of 22



             TBIs on the playing field, in the locker room, and in the weeks and months after they sustained

             TBIs, as well as providing treatment for the latent effects of TBIs. These failings included, but

             are not limited to:

                     (a) failure to recognize and monitor concussive and sub-concussive injury during
                     football practices and games;

                     (b) failure to inform players of the dangers of concussive and sub-concussive injuries;

                     (c) failure to implement return to play regulations for players who sustained concussive
                     and/or sub-concussive injuries and/or were suspected of sustaining such injuries;

                     (d) failure to implement procedures to monitor the health of players after they sustained
                     (or were suspected of sustaining) concussive and/or sub-concussive injuries;

                     (e) failure to provide adequate notification, warning and treatment for latent neuro-
                     cognitive and neuro-behavioral effects of concussive and sub-concussive injuries,
                     including after their professional careers.

                 44. The NFL breached its duties to Mr. Baker, by failing to disclose and/or failing to

             recognize and/or being willfully non-observant of: material information regarding the long-

             term risks and effects of repetitive head trauma they possessed or should have possessed; the

             dangers of concussive and sub-concussive injuries; and the proper ways to evaluate, treat, and

             avoid concussive and sub-concussive trauma to football players, including Mr. Baker.

                 45. As a professional football player in the NFL, Mr. Baker relied upon the guidance,

             expertise, and instruction of the NFL in understanding risks associated with the serious and

             life-altering concussive and sub-concussive hits in football.

                 46. At all times, the NFL had superior knowledge of material information regarding the

             effect of repeated traumatic head injuries. Because such information was not readily available to

             players, including Mr. Baker, the NFL knew or should have known that they would act and
DocuSign Envelope ID: 6B591842-894D-4B25-BF11-384EAFE50355
                        Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 15 of 22



             rely upon its guidance, expertise, and instruction on these crucial medical issues while playing

             professional football and thereafter.

                 47. Repetitive TBIs during football practices and games have a pathological and latent

             effect on the brain. Repetitive concussive and sub-concussive blows to the head can

             significantly increase a person’s risk of developing neurodegenerative disorders and diseases,

             including but not limited to CTE, Alzheimer’s disease, and other similar cognitive-impairing

             conditions, especially at an early age.

                 48. Mr. Baker experienced repetitive concussive and sub-concussive impacts during his

             professional    football    career,   which     significantly   increased   his   risk   of   developing

             neurodegenerative disorders and diseases The repetitive head accelerations and hits to which

             Mr. Baker was exposed presented risks of latent and long-term debilitating chronic illnesses.

             Absent the NFL’s negligence and concealment, the risk of harm to Mr. Baker would have been

             materially decreased.

                 49. Thus, as a direct and proximate result of the NFL’s negligence, Mr. Baker incurred

             damages in the form of permanent brain damage, emotional distress, medical costs, health care,

             secondary care, other out-of-pocket expenses, lost time, lost earnings, and other damages.

                 50. As a result of their negligence, the NFL is liable to Plaintiffs for the full measure of

             damages and other relief allowed under applicable law.


                                            BREACH OF IMPLIED CONTRACT
                 51. Plaintiffs incorporate by reference the foregoing allegations.

                 52. To the extent that an express written contract cannot be established between the NFL

             and Mr. Baker, the facts set forth support the finding of an implied contract.

                 53. Under the implied contract, NFL players, including Mr. Baker, agreed to be bound by

             NFL rules and regulations in exchange for their participation in League teams and games,
DocuSign Envelope ID: 6B591842-894D-4B25-BF11-384EAFE50355
                        Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 16 of 22



             including the Carolina Panthers, the St. Louis Rams, and Jacksonville Jaguars. As a condition of

             the implied contract, the NFL agreed to abide by the promises set forth in its own Agreements

             and Bylaws.

                 54. Mr. Baker indicated his acceptance of the contract, and further, fully performed under

             the contract, by participating as a player in accordance with NFL rules and regulations.

                 55. The NFL breached its implied contractual duties by failing to ensure Mr. Baker was

             provided with a safe environment in which to participate in football activities. The NFL further

             breached its contract by concealing and/or failing to properly educate and warn Mr. Baker

             about the symptoms and long-term risks of concussions and concussion-related traumatic

             injury.

                 56. The NFL’s breach caused Mr. Baker to suffer physical injury and damages in the form

             of, inter alia, past medical expenses, other out-of-pocket expenses, lost time, lost earnings, and

             other damages, including death.

                 57. As a result of its misconduct, the NFL is liable to Plaintiffs for the full measure of

             damages and other relief allowed under applicable law.

                                                       RESTITUTION
                                          (In the Alternative to Breach of Contract)
                 58. Plaintiffs incorporate by reference the foregoing allegations.

                 59. The NFL receives, and during Mr. Baker’s participation as a player in the Carolina

             Panthers, Jacksonville Jaguars, and St. Louis Ram’s football teams received, significant

             revenues from the football played by its employees/players. These revenues include, but are not

             limited to, contractual revenues from broadcasting, merchandising agreements, and ticket sales.

                 60. The NFL appreciates and has knowledge of such benefits.
DocuSign Envelope ID: 6B591842-894D-4B25-BF11-384EAFE50355
                        Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 17 of 22



                 61. Under principles of equity and good conscience, the NFL should not be permitted to

             retain the profits received at the expense of Plaintiffs, due to its unlawful misconduct or

             otherwise failing to prevent such injuries as described above.

                 62. Plaintiffs seek restitution and/or disgorgement of all monies the NFL have unjustly

             received as a result of its misconduct alleged herein.

                                                     PRAYER FOR RELIEF
                     WHEREFORE, Plaintiffs, individually and on behalf of the Estate of Donnell K.

             Baker, respectfully requests that the Court enter an Order providing for the following relief:

                     A. Declare that Defendants actions, as set out above, constitute negligence and breach

             of contract;

                     B. Award all economic, monetary, actual, consequential, compensatory, and punitive

             damages caused by Defendants conduct, including without limitation damages for past medical

             expenses, other out of pocket expenses, lost time and interest, lost future earnings, death, and

             other damages;

                     C. Award Plaintiffs restitution and/or disgorgement of all monies Defendants have

             unjustly received as a result of its misconduct alleged herein;

                     D. Award Plaintiffs reasonable litigation expenses and attorneys’ fees;

                     E. Award Plaintiffs pre- and post-judgment interest, to the extent allowable;

                     F. Enter injunctive and/or declaratory relief as is necessary to protect the interests of

             Plaintiffs; and

                     G. Award such any other and further relief as equity and justice may require.

                                                      Signature page follows…
DocuSign Envelope ID: 6B591842-894D-4B25-BF11-384EAFE50355
                        Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 18 of 22



                                                             ___________________________________
                                                             Connie Baker, Pro Se
                                                             451 Oakford Dr.
                                                             Baton Rouge, Louisiana 70815
                                                             225-266-7920
                                                             Pro Se Plaintiff
DocuSign Envelope ID: 6B591842-894D-4B25-BF11-384EAFE50355
                             Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 19 of 22

     AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)


                                             UNITED STATES DISTRICT COURT
  CONNIE JOANN BAKER, INDIVIDUALLY, ON for the SOUTHERN DISTRICT OF NEW YORK
  BEHALF OF THE DECEDENT’S CHILDREN,  D.J.B
                               __________ District of __________
  AND SHAYLA DANIELLE BAKER, AND ON
  BEHALF OF THE ESTATE OF DONNELL K. BAKER)
                               Plaintiff/Petitioner                                )
   NATIONAL FOOTBALLv.LEAGUE INC./                                                 )      Civil Action No.
   ENTERPRISES (NFL)                                                               )
                             Defendant/Respondent                                  )


             APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
                                             (Short Form)

              I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
     that I am entitled to the relief requested.

               In support of this application, I answer the following questions under penalty of perjury:

              1. If incarcerated. I am being held at:                                                                       .
     If employed there, or have an account in the institution, I have attached to this document a statement certified by the
     appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
     institutional account in my name. I am also submitting a similar statement from any other institution where I was
     incarcerated during the last six months.

               2. If not incarcerated. If I am employed, my employer’s name and address are:




     My gross pay or wages are: $                                        , and my take-home pay or wages are: $             per
      (specify pay period)                                        .

               3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

            (a) Business, profession, or other self-employment                            ’   Yes                ✔ No
                                                                                                                 ’
            (b) Rent payments, interest, or dividends                                     ’   Yes                ✔ No
                                                                                                                 ’
            (c) Pension, annuity, or life insurance payments                              ’   Yes                ✔ No
                                                                                                                 ’
            (d) Disability, or worker’s compensation payments                             ✔
                                                                                          ’   Yes                ’ No
            (e) Gifts, or inheritances                                                    ✔
                                                                                          ’   Yes                ’ No
            (f) Any other sources                                                         ’   Yes                ✔ No
                                                                                                                 ’

              If you answered “Yes” to any question above, describe below or on separate pages each source of money and
     state the amount that you received and what you expect to receive in the future.
      I receive $2,126 a month in disability from my previous employer. The disability is based month to month while I am
      under my doctor's treatment.

      I also receive help from mother and father with groceries, and assistance with the utilites from my church.
DocuSign Envelope ID: 6B591842-894D-4B25-BF11-384EAFE50355
                             Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 20 of 22

     AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)



               4. Amount of money that I have in cash or in a checking or savings account: $                                             0.00 .

              5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
     thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate
     value):




               6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
     the amount of the monthly expense):
     Midland Mortgage $1,408
     KIA Finance $379
     Advancial Credit Union (Donnell's Jeep)$276.63 CC $110
     Protection One $47.49
     Entergy $142.96
     Baton Rouge Water Company $57.83
     Auto Insurance $236.54
     Cell/internet/cable $248.55, Health ins $144.26, pharmacy $88, groceries $353
             7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
     with each person, and how much I contribute to their support:
     D.B-son




               8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):
     Midland Mortgage $169,342
     KIA Finance $22,125.44
     Advancial Credit Union $11,890




            Declaration: I declare under penalty of perjury that the above information is true and understand that a false
     statement may result in a dismissal of my claims.


     Date:             02/03/2021
                                                                                                                 Applicant’s signature

                                                                                                                   Connie Baker
                                                                                                                    Printed name
Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 21 of 22
Case 2:21-cv-01493-AB Document 1 Filed 02/05/21 Page 22 of 22
